Citation Nr: 9905981	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for status 
post fusion, C5-6, with arthritis (includes the claim for 
bilateral carpal tunnel syndrome).

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative arthritis of the lumbar spine, with left L2-4 
radiculopathy. 


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1990.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating action 
of the Baltimore, Maryland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 20 percent disability evaluation 
for status postoperative fusion, C5-6, under Diagnostic Code 
5293, effective May 19, 1990.  Service connection was also 
granted, and a 10 percent rating assigned under Diagnostic 
Code 5010-5295, effective May 19, 1990, for degenerative 
arthritis of the lumbar spine.  The veteran submitted a 
notice of disagreement (NOD) in July 1991 and the RO issued a 
statement of the case (SOC) in August 1991.  The veteran's 
substantive appeal was received in October 1991.  By rating 
decisions dated in February and March 1992, the RO increased 
the evaluation for status postoperative fusion, C5-6, to 40 
percent and increased the evaluation for degenerative 
arthritis of the lumbar spine to 20 percent, effective May 
19, 1990.  

The Board remanded the case in March 1997.  By a June 1998 
rating action, the RO increased the rating for the 
degenerative arthritis of the lumbar spine to 40 percent, 
under Diagnostic Code 5010-5293, effective October 7, 1993.  
At that time, the RO characterized the veteran's disability 
as degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy.  As this case involves original claims the 
issues are as shown on the front page .  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Kan. 20, 1999).

The RO included the issue of service connection for carpal 
tunnel syndrome, bilateral, in a November 1997 supplemental 
statement of the case (SSOC).  Subsequently the RO in the 
June 1998 rating action stated that the carpal tunnel 
syndrome was included in the service connected cervical spine 
disorder.

The RO issued a SOC pertaining to service connection for left 
femoral nerve damage, graft donor site in June 1998 and 
advised the veteran of the steps necessary to perfect his 
appeal as to that issue.  Therefore that issue is not in 
appellate status.


REMAND

When the Board initially reviewed the veteran's appeal, it 
was noted that additional development, to include medical 
examinations, was required prior to appellate disposition.  
It was contemplated that the examinations performed on remand 
would provide sufficient evidence to properly evaluate the 
veteran's disabilities.  In the March 1997 remand, the Board 
instructed the RO to obtain examinations in which the nature 
and severity of the cervical and lumbar spine conditions was 
reported in detail.  The Board included specific questions to 
be addressed by the examiner with regard to the lumbar spine 
disability.  The examinations conducted in July 1997 and 
April 1998 did not include the level of detail required by 
the Board.  A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.  

The Board also notes the accredited representative's argument 
in November 1998 that the report of the most recent (April 
1998) VA orthopedic examination included the examiner's 
observation that x-ray studies of the cervical and lumbar 
spines had been undertaken " a few months ago;" however, 
the examiner did not make any comment on those findings or 
indicate that the x-ray studies were considered in rendering 
the diagnosis.  If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate of evaluation 
purposes.  38 C.F.R. § 4.2 (1998).

The RO has assigned separate 40 percent rating to the 
cervical spine during the entire appeal period and a 40 
percent rating for the lumbar spine from May 7, 1993 (a 
"staged rating") and considered each under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  As noted by the Board in the 
earlier remand, under existing case law, the provisions of 
38 C.F.R. §§ 4.40, 4.45 must be considered when a diagnostic 
code provides solely for compensation based upon limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board further notes, however, that the provisions of 
38 C.F.R. § 4.40and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, (1996). 

Since October 7, 1993 the veteran is at the maximum schedular 
evaluation for lumbosacral strain.  See Diagnostic Code 5295.  
The service-connected cervical spine disability is presently 
rated as 40 percent disabling; the maximum schedular 
evaluation for limitation of motion of the cervical spine is 
30 percent.  See Diagnostic Code 5290.  Thus, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 would not be for application as to 
those diagnostic codes.  VAOPGCPREC 36-97 (1997), citing 
Johnston v. Brown, 10 Vet. App. 80 (1997).  The only 
applicable basis for an increased schedular rating for the 
disabilities at issue is under the provisions of Diagnostic 
Code 5293.  What is unclear at this point, is whether the 
veteran presently suffers from intervertebral disc syndrome, 
associated with the service-connected cervical spine or 
lumbar spine disabilities.  If intervertebral disc syndrome 
is present, a higher schedular evaluation would be available 
under the provisions of Diagnostic Code 5293 and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 would be applicable to 
an evaluation under that diagnostic code.  See VAOPGCPREC 36-
97, supra.  In addition as a 20 percent rating was in effect 
for the lumbosacral spine from May 19, 1990 to October 7, 
1993, the provisions of De Luca should be considered for this 
period.

In a May 1997 statement, the veteran submitted the names of 
several facilities where he had received treatment for the 
disabilities on appeal.  He requested that the RO contact 
those facilities for complete records.  The claims folder 
includes copies of medical records submitted by the veteran 
and correspondence from him which indicates that he had been 
directed to obtain such records himself.  The RO should 
review the evidence of record and determine whether all 
pertinent treatment records have been obtained.  If it 
appears that additional records must be requested, the RO 
should do so.

In the prior remand, the Board referred several issues to the 
RO for appropriate action; however, it does not appear that 
such action was completed.  In a May 12, 1997, letter the RO 
advised the veteran and his representative, in writing, of a 
July 1991 rating decision denying entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  In a statement received in May 1997, 
the veteran referred to the recent denial of that claim and 
reasserted his contentions that his service-connected 
disabilities make it difficult to obtain employment.  This 
statement constitutes a NOD to the RO's denial of the claim. 
Therefore the RO should issue a SOC, pursuant to 38 C.F.R. 
§ 19.26 so that the veteran may have the opportunity to 
complete an appeal as to that issue if he so chooses. 

The Board also noted that, by a September 1996 rating 
decision, the RO had denied a claim of service connection for 
grinding of the teeth secondary to the status-post fusion, 
C5-6.  Correspondence received by the Board from the veteran 
in January 1997 was considered a NOD as to this issue and the 
RO was directed to reexamine the veteran's claim and take 
appropriate action, to include issuance of a SOC, pursuant to 
38 C.F.R. § 19.26.  

Regarding the issue of grinding of the teeth, the Board notes 
that by the September 1996 rating action, the RO granted 
service connection for that condition and assigned a 
noncompensable rating.  The January 1997 letter from the 
veteran should have been considered an NOD as to the rating 
assigned.  To date, the RO has not issued an SOC pertaining 
to that claim.  The RO should issue an SOC on the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection for grinding of the teeth.  
38 C.F.R. § 19.26.

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected cervical spine and lumbar spine 
disabilities.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
including any from the VA Medical Center 
Martinsburg, including the Cumberland 
Outpatient Clinic, the VA Medical Center, 
Washington, and the VA Medical Center, 
Baltimore.  See the veteran's May 1997 
letter.  The RO should also obtain the x-
ray reports referred to in the April 1998 
VA examination.  See above.

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected status-
post fusion C5-6 and service-connected 
degenerative arthritis of the lumbar 
spine.  All indicated testing should be 
performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand should be made available to 
the examiner(s) for review prior to 
completion of the examination(s).  The 
examiner(s) should be provided with the 
criteria of Diagnostic Code 5293.  The 
examiner(s) should specifically state 
whether the veteran suffers 
intervertebral disc syndrome, affecting 
the cervical spine and, if so, the 
examiner(s) should state if it is severe 
or pronounced.  Then the examiner(s) 
should state whether the veteran suffers 
from intervertebral disc syndrome of the 
lumbosacral spine, and, if so, whether it 
is pronounced or severe.  The examiner(s) 
should state separately for the cervical 
and lumbosacral spine all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  The examiner(s) should 
indicate, in degrees, what normal range 
of motion is as compared to the veteran's 
range of motion, then clearly state 
whether the range of motion demonstrated 
by the veteran is slight, moderate or 
severe.  The examiner(s) should also be 
asked to determine whether weakened 
movement, excess fatigability, or 
incoordination is attributable to the 
service-connected status-post fusion C5-6 
or degenerative arthritis of the 
lumbosacral spine; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner(s) should 
further be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the cervical spine and/or low back 
are used repeatedly.  If feasible, the 
examiner(s) should express any limitation 
in terms of additional degrees of 
limitation of motion lost.  The 
examiner(s) should state whether the 
veteran has carpal tunnel syndrome of 
either hand.  All findings, opinions and 
bases therefor should be set forth in 
detail.

4.  After reviewing the record the RO 
should consider the issues of the 
veteran's dissatisfaction with the 
initial rating assigned following a grant 
of service connection, including a staged 
rating, for the grinding of the teeth and 
a total rating for compensation based on 
individual unemployability.  If not 
granted, pursuant to 38 C.F.R. § 19.26, 
the RO should issue a SOC on those issues 
and furnish notice that a timely 
substantive appeal must be received if 
the veteran wishes to complete an appeal 
as to these additional issues.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims for increased 
ratings for status post fusion, C5-6 
(includes claim for bilateral carpal 
tunnel syndrome) and for degenerative 
arthritis of the lumbar spine.  The RO 
should consider if a separate rating 
should be granted for the carpal tunnel 
syndrome and also consider staged 
ratings.  As the veteran already has a 
staged rating for the lumbosacral spine 
the RO should provide the basis for the 
effective date of October 7, 1993 for the 
40 percent rating including any governing 
effective date laws and regulations and 
the reasons why it was 20 percent before 
that date and 40 percent after.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


